            Case 1:18-cv-01551-ESH Document 96 Filed 05/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                          Defendants.



                                             ORDER

       It is hereby

       ORDERED that defendants shall file a sur-reply regarding plaintiffs’ motion for class

certification, ECF No. 62, of no more than 10 pages by June 10, 2019, at 12 p.m., addressing

the following for proposed sub-class 2 (i.e., putative class members discharged for non-MSSD

reasons):


   1. Defendants shall identify the specific regulations that defendants allege apply to

       discharges of DTPs and DEPs, and the specific ways in which the substance of the

       required discharge procedures for each group differ, if at all.

             a. If defendants argue that the discharge procedures meaningfully differ for DTPs

                and DEPs, defendants should address, for example, why a DEP soldier who under

                AR 135-178 ¶ 14-7 appears to be entitled to the notification procedure outlined in

                chapter 3, sec. II of AR 135-178 should not be in the same class as a DTP soldier

                discharged for entry level performance and conduct, who under AR 135-178 ¶ 8-4
        Case 1:18-cv-01551-ESH Document 96 Filed 05/24/19 Page 2 of 2



             also appears to be entitled to the notification procedure outlined in chapter 3, sec.

             II of AR 135-178.


   2. Since defendants argue that differences among putative class members in the reasons for

      their discharge should prevent class certification (Defs.’ Opp. to Mot. for Class Cert. at

      26–27, ECF No. 89), defendants shall identify the specific regulations that defendants

      allege apply to discharges of MAVNI soldiers for each “basis for discharge” category

      listed on ECF No. 27-2, and the specific ways in which the substance of the required

      discharge procedures differ for each discharge category, if at all.


   3. Is it defendants’ position that each MAVNI soldier discharged for non-MSSD reasons,

      including but not limited to those listed on ECF No. 27-2, received the procedures

      required by the applicable regulations?




                                                    _______________________
                                                    ELLEN S. HUVELLE
                                                    United States District Judge

Date: May 24, 2019
